Title: Editorial Note
From: 
To: 


            Throughout the first half of 1794, John Adams made a concerted effort to instruct his son Charles, and to a lesser extent Thomas Boylston and John Quincy, on the subjects of equality, especially “natural equality,” and the laws of nature and of nations. John believed that his own understanding of natural equality had been best expressed in the first article of the Declaration of Rights appended to the Massachusetts Constitution he himself drafted: “All men are born free and equal, and have certain natural, essential, and unalienable rights.” He emphasized that equality in this instance meant moral, not physical, equality—that all men had equal rights but were not all literally the same (No. II and VI, below). Likewise, he looked to the Golden Rule to explain both the law of nature and the law of nations: “The Law of Nations is only the Law of Nature applied to the Conduct of Nations. The Law of Nature Says to Individuals Thou shalt do no Injury to thy Fellow: Thou Shall do to him as thou wouldst be done by” (Matthew, 7:12; see No. IV, below).
            The letters appear to be John’s attempt to work out for himself—and to help his sons understand—the implications of these ideas for American foreign policy. The earliest are largely theoretical and address issues regarding the nature of government, religious principles, and the meaning of equality. The later ones become more grounded in contemporary events. In particular, John was interested in how the United States should respond to the tensions created by the Anglo-French war, Britain’s increasing belligerence, and the continuing unsettled nature of the French government. Would the law of nations, for instance, support confiscation of property or sequestration of debts? To what extent should the United States support France in its attempt to develop a more equitable political system? Upon what basis could foreign nationals become American citizens and what rights should they have? As the European situation threatened American neutrality, John turned to some of his favorite authors of legal treatises to locate a just and reasonable response.
            
            This discussion had actually begun earlier, in December 1793, with an exchange between John and Charles on the French Revolution (see vol. 9:462–464, 473–476, 482–483, 491–492), but it was not until early 1794 that John began deliberately and systematically—at least to the extent that John ever wrote anything systematically—to compile writings for his sons on his chosen themes. On 22 January he informed Charles, “As I wish to turn your Attention to those Political Questions which involve Points of the Law of Nature and Nations, and which have lately employed the Deliberations of the Executive Authority of our Government, I have turned to such Books as I have at hand, and made Extracts and References for your Use” (No. III, below).
            John never explained exactly what circumstances led him to feel that Charles specifically needed such tutelage, though he did note to Abigail on 21 January, “[I write] oftener to Charles than to his Brothers to See if I can fix his Attention and excite his Ambition: in which design I flatter myself I shall have Success” (below). A few days later, he told Charles himself, “My Intention is only to give you Some hints that may lead and assist your own Investigations of a Science which embraces the Interests both of this and a future Life.” Likewise, he acknowedged, “Thus you see, my Dear Charles I have a design upon you and have taken the Pains to transcribe all this in order to compel you to read it” (23, 26 Jan., both MHi:Seymour Coll.). Despite repeated statements that Charles had reformed from his more wayward college days, his reputation in his father’s eyes continued to suffer. John simply did not trust Charles to show the same diligence in his legal career as that of his brother John Quincy, and John took it as his own mission to push Charles in the right direction.
            Between 6 January and 8 May, John penned some 27 letters, comprising 117 pages of closely written material, in an extended epistolary essay on the theme of natural equality. These include letters to Charles of 9, 22, 23, 26, 30, 31 January; 1, 13, 19 (2), [22], 24 February; 1, 8, 10, 14 March; [ca. 5], 12, 13, 14, 18, and n.d. April; 8 May (all MHi:Seymour Coll. except 14 March, Adams Papers); to John Quincy of 12 April (Adams Papers); and to Thomas Boylston of 16, 18, and 19 March (all Adams Papers). John also wrote other letters to his sons during this time period, corresponding with them on the usual array of public and private matters, but this particular series of letters forms a coherent group.
            Much of John’s writings, however, was not original. As he had done in his previous efforts to articulate a political philosophy with his Defence of the Constitutions of Government of the United States of America (1787–1788) and Discourses on Davila: A Series of Papers on Political History 
(1790–1791)—and as he warned Charles he planned to do—John copied lentghy passages from other sources, interspersed with his own comments on these materials. Among the myriad works he either quoted at length or mentioned were Jean Barbeyrac’s Historical and Critical Account of the Science of Morality; William Laurence Brown’s Essay on the Natural Equality of Men; Jean Jacques Burlamaqui’s The Principles of Natural and Politic

Law; Johann Gottlieb Heineccius’ Methodical System of Universal Law; or, The Laws of Nature and Nations; Samuel, Baron von Pufendorf’s Law of Nature and Nations; George Turnbull’s Discourse upon the Nature and Origin of Moral and Civil Laws; and Emmerich de Vattel’s Law of Nations. John also devoted one entire letter to relevant biblical quotations (13 April, MHi:Seymour Coll.) and another to extracts from U.S. treaties (No. IV, below). Together they represent some of John Adams’ favorite works on the law of nations, many of which can still be found in his library at the Boston Public Library.
            The three letters to Thomas Boylston make up a single unit, all dedicated to reviewing and attacking Jean Jacques Rousseau’s A Discourse upon the Origin and Foundation of the Inequality among Mankind. In the first letter, of 16 March, John commented, “As the Subject is connected with that to which I have lately desired you to turn your attention, and as the Book appears to me to be, full of Errors pernicious to Mankind, I will point out to you, in a series of Letters, some of the most remarkable of them, and I request you to preserve the sheets I may Send you, till time Shall Show either the Value or the Inutility of them” (Adams Papers). Over the next three days, John proceeded to write nearly thirty full pages challenging Rousseau’s notion that equality existed in nature only and that men created inequality through their social and governmental structures. At the same time, John used the letters to promote his own ideas on the need for divided government and his belief that American-style republicanism had little chance of success in Europe. No record of Thomas’ response exists, and it is possible he never saw the letters, though the salutation “Dear Thomas,” written over “Dear Charles,” appears at the top of the first one. The only docketing, in John’s hand, reads “Rousseau J. / Equality,” and John numbered the sheets consecutively to indicate the letters were all part of a single continuous essay.
            That John had the time to prepare so many pages of material speaks to the lack of activity in other parts of his life, most notably his boredom with the work of the vice presidency. While he continued to attend the Senate dutifully and cast tie votes where necessary, he had few formal duties. And with Abigail home in Massachusetts, he did far less socializing and entertaining than in some previous years. In the same way that he indulged his interest in agriculture by obsessing to Abigail about his farm in Quincy, demanding detailed reports and instructing her in the carting of seaweed, he exercised his legal and philosophical muscles through this correspondence with his sons.
            Charles responded to these letters with consistent appreciation and gratitude. If he sometimes found them pedantic or tiresome, he never revealed those feelings in his own writings. He heartily agreed with John’s assessment of the importance of Christianity (see No. I, below) and attempted to respond to John’s queries. But he did so in far smaller quantities: only four letters from Charles to John have been found for this period,

dated 6 January, 17 February, 19 and n.d. April (all Adams Papers). In the end, Charles’ answers mattered far less than John’s opportunity to develop his own thinking on these subjects—this correspondence was more monologue than dialogue.
          